      Case 2:20-cv-00051-TOR      ECF No. 53    filed 01/13/21   PageID.405 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    AARON L. BELL,
                                                   NO: 2:20-CV-0051-TOR
 8                                Plaintiff,
                                                   ORDER OF DISMISSAL WITHOUT
 9          v.                                     PREJUDICE

10    CITY OF SPOKANE and J.
      CHRISTENSEN, Police Officer,
11
                                Defendant.
12

13

14         BEFORE THE COURT is the parties’ Notice of Stipulated Voluntary

15   Dismissal (ECF No. 51). The remaining parties agree that above-entitled action is

16   voluntarily dismissed against the above-named Defendants by stipulation, without

17   prejudice and without costs or attorney fees to either party. The Court has

18   reviewed the record and files herein, and is fully informed.

19         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

20   a stipulation signed by all parties who have appeared.



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
      Case 2:20-cv-00051-TOR      ECF No. 53     filed 01/13/21   PageID.406 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3         DISMISSED without prejudice and without costs or attorney fees to any

 4         party.

 5      2. All deadlines, hearings and trial are VACATED.

 6         The District Court Executive is directed to enter this Order and Judgment of

 7   Dismissal, furnish copies to counsel, and CLOSE the file.

 8         DATED January 13, 2021.

 9

10                                  THOMAS O. RICE
                                 United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
